Citation Nr: 0105660	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for plantar fasciitis 
secondary to a service connected lumbosacral strain.

2.  Entitlement to an increased disability rating for chronic 
lumbosacral strain with multiple lumbosacral root lesions, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This appeal arises from a rating decision of August 1999 from 
the Boston, Massachusetts, Regional Office (RO).  

An issue certified to the Board of Veterans' Appeals (Board) 
was entitlement to service connection for plantar fasciitis.  
The initial issue for the Board's consideration is whether 
new and material evidence has been received to reopen a 
previously disallowed claim.  In this regard, it is 
recognized that the statement of the case reflects the RO's 
determination that the newly submitted medical evidence of 
the veteran was material and, in effect, that his claim was 
reopened.  However, the Board notes that in Barnett v. Brown, 
83 F.3rd 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes 
a legal duty for the Board to consider new and material 
issues regardless of the RO's actions.  

This decision will address the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for plantar fasciitis.  The remand that 
follows this decision will address the issue of service 
connection for plantar fasciitis and entitlement to an 
increased disability rating.


FINDINGS OF FACT

1.  Service connection for plantar fasciitis secondary to a 
back disability was denied in a September 1995 rating 
decision.  The veteran was notified of the decision and his 
appellate rights in a September 1995 letter.  No indication 
of disagreement with that action was received from the 
veteran or his representative within one year of the 
September 1995 letter.

2.  New medical evidence received following the 1995 denial 
of the veteran's claim supports his claim that his service-
connected back disability has caused or aggravated the 
plantar fasciitis.  


CONCLUSION OF LAW

The September 1995 rating decision denying service connection 
for plantar fasciitis is final.  New and material evidence 
has been received subsequent to that decision, and the claim 
for service connection for plantar fasciitis secondary to a 
service connected lumbosacral strain is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991& Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.104(a), 
3.303(a), 3.156, 3.160(d), 20.302(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a) (2000).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Service connection for plantar fasciitis secondary to a back 
disability was denied in a September 1995 rating decision.  A 
September 1995 letter to the veteran advised him of the 
decision and of his appellate rights.  No communication 
indicating disagreement with the decision was received from 
the veteran during the one-year period following notification 
of the decision.  Accordingly, under the law, the September 
1995 decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
September 1995 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for plantar fasciitis, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet.App. 216 (1995); 
Justus v. Principi, 3 Vet.App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The September 1995 rating decision denied service connection 
for plantar fasciitis secondary to the service connected 
lumbosacral strain on the basis that no evidence had been 
submitted that would show a causal relationship between the 
two conditions.  

In a January 1999 statement a private podiatrist reported 
that the veteran had been followed by the VA neurology 
service for low back injury and that the neurologist felt 
that the plantar fascial inflammation was directly correlated 
with the veteran's back scenario.  The statement further 
indicates there is a well defined correlation between first 
ray function and plantar fascial component, and that it could 
be causatively related that the foot function was related to 
the lower back function.  This statement is new.  
Additionally, it provides evidence from a medical 
professional that the veteran's back disability has, in 
essence, caused or aggravated the plantar fasciitis.  Since 
the previous denial was on the basis that no evidence had 
been submitted showing a causal relationship between the 
veteran's back disability and plantar fasciitis, and the 
podiatrist's statement now indicates there is such a 
relationship, this statement is also material.  When the 
statement is considered with the evidence previously of 
record, this evidence is so significant that is must be 
considered with the entire evidentiary record to fairly 
decide the merits of the veteran's claim.  Accordingly, new 
and material evidence has been received and the claim for 
service connection for plantar fasciitis secondary to a 
service connected lumbosacral strain is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

Until recently, a three-step process was applied in 
adjudicating an attempt to reopen a previously denied claim.  
See Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure 
therein required that first it had to be determined whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000).  Second, if the claim was 
reopened, it had to be determined whether, based upon all the 
evidence of record, if the claim as reopened was well 
grounded.  Third, if the claim was well grounded, the merits 
of the claim were to be addressed and, if ripe for decision, 
adjudicated.  Winters v. West, 12 Vet.App. 203, 206 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed.Cir. 2000).

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's appeal.  This statute, among 
other things, repealed the requirement that a claim be well 
grounded.  Since there is no longer the requirement that a 
claim be well grounded, the Board cannot make the threshold 
determination as to the well-groundedness of the reopened 
claim.  Under the circumstances presented in this case, the 
Board will not address the merits of the veteran's service 
connection claim in the first instance since the obligations 
imposed under the Veterans Claims Assistance Act of 2000 have 
not fulfilled.  To do so might be prejudicial to the veteran.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Therefore, as set 
forth in the Remand portion of this decision, this case will 
be returned to the RO to address the merits of the veteran's 
reopened claim for service connection for plantar fasciitis 
secondary to a service connected lumbosacral strain.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

New and material evidence has been received, and the claim 
for service connection for plantar fasciitis secondary to a 
service connected lumbosacral strain is reopened.  The appeal 
is allowed to this extent only.


REMAND

The veteran claims that he has developed plantar fasciitis 
due to his service connected lumbar spine disability.  A July 
1995 VA examination report contains a hand written note 
indicating that the author felt the veteran's chronic 
lumbosacral strain contributed to his plantar fasciitis.  
Additionally, a January 1999 statement from a podiatrist 
indicates, in essence, that the veteran's plantar fasciitis 
was caused or aggravated by the veteran's lumbar spine 
disorder.  However, a statement from a VA physician that was 
based on a review of the January 1999 statement from the VA 
podiatrist and the April 1999 VA examination reports 
indicates the veteran's foot problems were in no way related 
to the lumbosacral problem.  This presents a conflict in the 
evidence as to whether the veteran's plantar fasciitis has 
been caused by the service connected lumbar spine disability 
or whether the symptoms of plantar fasciitis have been 
aggravated by the lumbar spine disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Accordingly, this case must 
be returned to the RO for further examination of the veteran 
to clarify this evidentiary conflict.

An April 13, 1999, VA joints examination report indicates the 
veteran's gait was balanced, sensation was intact, and 
reflexes were normal.  However, an April 19, 1999, VA brain 
and spinal cord examination report indicates the veteran's 
gait was antalgic, sensation was decreased in the lower 
extremities, and reflexes were diminished at the knees and 
absent at the ankles.  Since these examinations were 
conducted within one week of each other and provide differing 
assessments, there is a conflict in the evidence regarding 
the veteran's symptoms.  Additionally, while the VA joints 
examination report provides values for the veteran's lumbar 
spine motion, it does not show the normal motion values.  
Furthermore, the examination reports only show there was pain 
at the extremes of motion or that motion was moderately 
limited due to pain.  The reports do not show the degree of 
functional impairment due to pain on motion and use of the 
lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The VA brain and spinal cord examination report also does not 
indicate whether the antalgic gait and the impaired reflexes 
are due to the veteran's lumbar spine disorder or whether 
they are due to another etiology.  Based on these conflicts 
and deficiencies, this case must be returned to the RO for 
additional examination of the veteran.

The veteran is advised that in keeping with the VA's duty to 
assist, the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Connolly v. Derwinski, 1 
Vet. App. 566 (1991)

Sec. 3.655.  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000), failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the name and location of 
the health care providers, including VA 
medical facilities, where he has received 
treatment for his lumbar spine disability 
and plantar fasciitis from January 1997 
to the present.  The veteran should also 
be advised that if his lumbar spine 
disability has caused interference with 
his employment, he should submit 
supporting evidence from his employer. 

2.  Following receipt of the above 
information, the RO should request 
legible copies of treatment records from 
the health care providers identified, 
following receipt of any necessary 
authorizations for the release of such 
information. 

3.  The RO should request that the 
veteran be scheduled for a VA examination 
of the lumbar spine.  All appropriate 
tests and studies should be conducted.  
The examiner should fully describe the 
symptoms and impairment due to the 
veteran's lumbar spine disability.  The 
examiner should conduct range of motion 
testing to include an assessment of any 
functional impairment due to any pain 
that may be present on motion and use of 
the lumbar spine.  Normal motion values 
should also be stated.  The examiner 
should also conduct a neurological 
assessment of the lower extremities and 
ascertain whether any neurologic symptoms 
in the lower extremities are due to the 
lumbosacral strain with multiple root 
lesions or whether the symptoms are due 
to another etiology.  Included with this 
assessment should be an opinion as to 
whether any gait impairment that may be 
present is due to the lumbar spine 
disability.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

4.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the feet.  All appropriate 
tests and studies should be conducted.  
The examiner should be specifically 
requested to render an opinion as to 
whether the veteran's plantar fasciitis 
has been caused by his service connected 
lumbar spine disability.  The examiner 
should also be requested to ascertain 
whether the veteran's lumbar spine 
disability and its resulting symptoms 
have aggravated the plantar fasciitis or 
the symptoms of plantar fasciitis, 
including whether any gait abnormalities 
have aggravated the plantar fasciitis.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether an increased 
disability rating for the lumbosacral 
strain can be granted and whether service 
connection for plantar fasciitis can be 
granted.  In so doing, appropriate 
consideration should be given to the 
guidance expressed by the Court of 
Appeals for Veterans Claims in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The RO 
should conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In the event the veteran 
fails to report for a VA examination, 
appropriate consideration should be given 
to the provisions of 38 C.F.R. § 3.655 
(2000).  

6.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



